Title: From James Madison to William Pinkney, 20 December 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State, Decr. 20th. 1808.

Understanding from Mr. Erskine, that he is about to forward despatches to New Brunswick in Nova Scotia, whence a conveyance offers for England, I avail myself of the opportunity to inclose you the final proceedings of the House of Representatives on the Resolutions reported by the committee on foreign relations.
You will observe that the resolution on the subject of non-intercourse does not refer to a future day for its taking effect, nor to any exception in favor of the official and other correspondencies, usual between the two countries.  In these respects it has engaged the attention of Mr. Erskine.  I have undertaken, with the necessary reserves, to assure him of the infinite probability that in the act which may be founded on the resolution, provision will be made on both those points.  It cannot, indeed, be doubted, that the commencement of the measure of non-intercourse will be so far postponed as to free it from the charge of a retrospective operation; and that the exception made on another occasion in favor of Packets and other despatch vessels will be applied to this.
Expecting soon to have a more direct conveyance by a British Packet from New York, I do not commit to the present the usual supply of Printed Information, other than the important report of the Secretary of the Treasury, just made to Congress.
The letters received from you since the last acknowledgment, are under dates of the 30th. of September, 7th. October, and 11th. October.  I have the honor to be, &c.

(Signed) James Madison

